 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MORRIS MESTER,                                    No. 2:17-cv-1781 JAM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   N. MALAKKLA,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 21, 2019, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 56. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 57.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations issued October 21, 2019 (ECF No. 56) are
 3   ADOPTED in full;
 4          2. Plaintiff is to be declared a three-strikes litigant within the meaning of 28 U.S.C. §
 5   1915(g);
 6          3. Defendants’ motion to revoke plaintiff’s in forma pauperis status, filed August 5, 2019
 7   (ECF No. 41), is GRANTED;
 8          4. Plaintiff’s in forma pauperis status granted August 30, 2017 (see ECF No. 6) is
 9   REVOKED;
10          5. Within thirty days of the date of this order, plaintiff shall pay the filing fees prior to
11   proceeding any further with this action. Failure to do so will result in a dismissal of this action,
12   and
13          6. Plaintiff’s motion for sanctions, dismissal or an entry of judgment, filed October 2,
14   2019 (ECF No. 54), is DENIED as premature.
15
     DATED: November 21, 2019
16
                                                    /s/ John A. Mendez____________               _____
17

18                                                  UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28
                                                       2
